               Case 3:19-cv-05669-RS Document 29 Filed 10/30/19 Page 1 of 2



 1   GARMAN TURNER GORDON LLP
     William M. Noall (SBN 122244)
 2   wnoall@gtg.legal
     Gregory E. Garman (pro hac vice admission to be filed)
 3   ggarman@gtg.legal
     Erika Pike Turner (pro hac vice admission to be filed)
 4   eturner@gtg.legal
     Dylan T. Ciciliano (pro hac vice admission to be filed)
 5   dciciliano@gtg.legal
     650 White Drive, Suite 100
 6   Las Vegas, Nevada 89119
     Telephone: (725) 777-3000
 7   Facsimile: (725) 777-3112

 8   Attorneys for Plaintiff National Rifle Association

 9                      UNITED STATES DISTRICT COURT
            NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION
10

11
      NATIONAL RIFLE ASSOCIATION OF                   §        Case No. 3:19-CV-05669-RS
12    AMERICA,                                        §
                                                      §
13                    Plaintiff,                      §        ORDER APPROVING STIPULATION
      v.                                              §        AND ORDER EXTENDING TIME TO
14                                                             FILE BRIEFS RE: DEFENDANTS’
                                                      §
      CITY AND COUNTY OF SAN                          §        MOTION TO DISMISS COMPLAINT
15                                                             UNDER FEDERAL RULES OF CIVIL
      FRANCISCO; VALLIE BROWN, both                   §        PROCEDURE 12(B)(1) AND 12(B)(6)
16    individually and in her official capacity;      §
      SANDRA LEE FEWER, both individually             §
17    and in her official capacity; MATT HANEY,
      both individually and in his official capacity; §
18    RAFAEL MANDELMAN, both individually §
      and in his official capacity; GORDON            §
19    MAR, both individually and in his official      §
      capacity; AARON PESKIN, both                    §
20    individually and in his official capacity;      §
      HILLARY RONEN, both individually and            §
21    in her official capacity; AHSHA SAFAI,
      both individually and in his official capacity; §
      CATHERINE STEFANI, both individually            §
22
      and in her official capacity; SHAMANN           §
23    WALTON, both individually and in his            §
      official capacity; and NORMAN YEE, both §
24    individually and in his official capacity,      §
                                                      §
25                    Defendants.                     §
26
27

28
     [PROPOSED] ORDER APPROVING STIPULATION AND PROPOSED ORDER EXTENDING TIME TO FILE
     BRIEFS RE: DEFENDANTS’ MOTION TO DISMISS COMPLAINT UNDER FEDERAL RULES OF CIVIL
     PROCEDURE 12(B)(1) AND 12(B)(6)                                               Page 1
                Case
                 Case3:19-cv-05669-RS
                      3:19-cv-05669-RS Document
                                        Document28-1 Filed10/30/19
                                                 29 Filed  10/29/19 Page
                                                                     Page22ofof22



 1            The Court has considered the stipulation of plaintiff National Rifle Association of

 2   America (“Plaintiff”) and Defendants City and County of San Francisco, Vallie Brown, Sandra

 3   Lee Fewer, Matt Haney, Rafael Mandelman, Gordon Mar, Aaron Peskin, Hillary Ronen, Ahsha

 4   Safai, Catherine Stefani, Shamann Walton, and Norman Yee (the “Defendants”) to modify the

 5   briefing schedule on Defendants’ pending Motion to Dismiss Complaint Under Federal Rules of

 6   Civil Procedure 12(b)(1) and 12(b)(6).

 7            Based on the stipulation, and good cause appearing, the Court hereby APPROVES the

 8   stipulation, and modifies the briefing schedule as follows:

 9                     Plaintiff’s Opposition Due:   November 7, 2019

10                     Defendants’ Reply Due:        November 21, 2019

11                     Hearing:                      December 5, 2019 at 1:30 p.m.

12   It is So Ordered.
13   Dated: 
                                                     The Honorable Richard G. Seeborg
14                                                   UNITED STATES DISTRICT COURT JUDGE
                                                     NORTHERN DISTRICT OF CALIFORNIA
15

16

17

18

19

20

21

22

23

24

25

26
27

28   [PROPOSED] ORDER APPROVING STIPULATION AND PROPOSED ORDER EXTENDING TIME TO FILE
     BRIEFS RE: DEFENDANTS’ MOTION TO DISMISS COMPLAINT UNDER FEDERAL RULES OF CIVIL
     PROCEDURE 12(B)(1) AND 12(B)(6)                                               Page 2
     4837-2800-3499, v. 2
